DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-0, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohishi (Pub. No.:  US 2019/0001155)
	Regarding claim 1,8,  Collins et al disclose a method for automatically positioning a region of interest of a patient for a medical imaging examination in an isocenter of a medical imaging apparatus [see 0081-0064], the method comprising: 
moving the region of interest of the patient into a patient receiving region of the medical imaging apparatus to facilitate a position-determination measurement [see 0081-0084]; 
performing the position-determination measurement to capture position- determination image data [see 0081-0084]; 
analyzing the position-determination image data to determine a position of the region of interest of the patient based on the position-determination image data [see 0081-0084]; 
automatically positioning the patient such that the position of the region of interest of the patient coincides with a position of the isocenter of the medical imaging apparatus [see 0081-0084, 0096] by disclosing the tumor position automatically matches with the isocenter by automatically moving the treatment top plate 33 based on the amount of positional deviation by the bed control circuitry 463 [see 0096].

Regarding claim 2, Ohishi discloses wherein moving the region of interest (tumor) of the patient into the patient receiving region comprises positioning the region (tumor) of interest of the patient within (by matching the tumor position to the isocenter) a field of view (FOV) of the medical imaging apparatus [see 0096, 0101].

Regarding claim 3, Ohishi discloses wherein a maximum FOV of the medical imaging apparatus is available for performing the position-determination measurement [see 0101. 0168].

Regarding claim 4, Ohishi discloses wherein the region of interest of the patient is brought into the patient receiving region with aid of a marker [see 0071]

Regarding claim 5, Ohishi discloses wherein the region of interest of the patient is brought into the patient receiving region based on registration data of the patient [see 0070].

Regarding claim 6, Ohishi discloses wherein the region of interest of the patient is brought into the patient receiving region based on camera data from a camera [see 0030].

Regarding claim 7, Ohishi discloses determining a surface image of the patient based on the camera data of the camera, and segmenting the patient into individual regions based on the surface image of the patient [see 0030].

Regarding claim 9, Ohishi discloses creating a position-determination image based on the analysis of the position-determination image data, wherein the region of interest of the patient is identified automatically in the position-determination image [see 0096].


Regarding claim 11, Ohishi discloses wherein the automatic positioning of the region of interest of the patient comprises moving a patient table automatically [see 0096] by disclosing the tumor position automatically matches with the isocenter by automatically moving the treatment top plate 33 based on the amount of positional deviation by the bed control circuitry 463 [see 0096].

Regarding claim 16, Ohishi discloses performing, after the automatic positioning of the patient, a planning measurement to facilitate planning of the medical imaging examination on the region of interest of the patient, the planning measurement generating planning measurement data [see 0096].

Regarding claim 17, Ohishi discloses wherein at least one planning image is generated and/or created based on the planning measurement data of the planning measurement, the at least one planning image including a magnified representation of the region of interest of the patient [see 0138] by enlarging the patient model by a predetermined margin to generate an enlarged patient model [see 0138].

Regarding claim 18, Ohishi discloses performing at least one adjustment measurement for the medical imaging examination while the at least one planning image is being provided and/or while the medical imaging examination is being planned [see 0081].

Regarding claim 19, Ohishi discloses after the planning of the medical imaging examination, 
automatically checking (interference function) the planning measurement data [see 0070-0071, 0117-0122];
generating output information based on the checking [see 0070-0071, 0117-0122].

Regarding claim 20, Ohishi discloses a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [see 0043, 0051].

Regarding claim 21, Ohishi discloses a computer program product which comprises a program and is directly loadable into a memory of a programmable computer, when executed by the programmable computer, causes the medical imaging apparatus to perform the method as claimed in claim 1 [see 0043, 0051].

Regarding claim 22, Ohishi discloses a medical imaging apparatus comprising:  
a scanner [see figs 2, 4]; 
a patient receiving region that is surrounded at least partially by the scanner [see fig 2, 4;
a patient positioning apparatus including a patient table, the patient position apparatus being configured to move in a horizontal direction [see figs 2, 4]; 
a computer that is configured to perform the method as claimed in claim 1 to control the patient positioning apparatus to automatically position the region of interest of the patient in the isocenter of the medical imaging apparatus [see 0096] by disclosing the tumor position automatically matches with the isocenter by automatically moving the treatment top plate 33 based on the amount of positional deviation by the bed control circuitry 463 [see 0096].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-29, are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (Pub. No.:  US 2019/0001155) in view of Magro et al (Pub. No.:  US 2019/0220986)/
Regarding claim 10, 23-29, Ohishi discloses providing the position-determination image that includes the region of interest of the patient; 
a function to input data including the position-determination image to determine a resultant image including an identification of the region of interest [see 0117]; 
providing the resultant image as an output
Ohishi doesn’t disclose applying a trained function to input data including the position-determination image to determine a resultant image including an identification of the region of interest; 
providing the resultant image as an output.
	Nonetheless, applying a trained function to input data including the position-determination image to determine a resultant image including an identification of the region of interest; 
providing the resultant image as an output [see 0051].
	Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Ohishi and Magro by applying a trained function to input data including the position-determination image to determine a resultant image including an identification of the region of interest; providing the resultant image as an output; for accracy.

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (Pub. No.:  US 2019/0001155) in view of Hallil (Pub. No.:  US 2013/0033700)
Regarding claims 12-15, Ohishi doesn’t disclose information on a radiofrequency antenna for the magnetic resonance examination is determined from the position-determination image data, wherein the determined information on the radiofrequency antenna includes: 
a type of the radiofrequency antenna, 
a position of the radiofrequency antenna
and/or 
an orientation of the radiofrequency antenna and wherein the determined information on the radiofrequency antenna is compared with: 
examination information, 
patient registration information
and/or 
a reference position for the radiofrequency antenna; generating and outputting output information as a function of the comparison of the captured information on the radiofrequency antenna with the examination information, the patient registration information
and/or the reference position of the radiofrequency antenna.
Nonetheless, Hallil disclose information on a radiofrequency antenna for the magnetic resonance examination is determined from the position-determination image data, wherein the determined information on the radiofrequency antenna includes: 
a type of the radiofrequency antenna, 
a position of the radiofrequency antenna
and/or 
an orientation of the radiofrequency antenna and wherein the determined information on the radiofrequency antenna is compared with: 
examination information, 
patient registration information
and/or 
a reference position for the radiofrequency antenna; generating and outputting output information as a function of the comparison of the captured information on the radiofrequency antenna with the examination information, the patient registration information
and/or the reference position of the radiofrequency antenna [see 0048].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Ohishi and Hallil by using a radio frequency antenna; to accurately determine the position of the sensor during a course of a treatment [see 0048, Hallil].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793